DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on November 08, 2022.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-12 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-9] with respect to rejection of claim 1 have been fully considered but are not persuasive.

Regarding claim 1, on pages 8-9, Applicant argues that Lisi fails to teach “acquiring a plurality of data items in which the set of the assignment, the measurement region, and the feature amount is associated with the calculated index value”.
The Examiner respectfully disagrees with the Applicant’s arguments and submits as follows.
Lisi discloses the correlation between correlation matrix and weighted sum of plurality of functional connectivity features, for determining whether a treatment is being efficient or not about the patient’s health condition [by generating a reward value equivalent to the claimed index value, as in Fig. 38]. Said correlation matrix at least comprises MRIs which comprises cerebral blood flow rates of the patient at moment of testing. Said weighted sum at least comprises regions of interest (ROIs) and activities performed by the patients, which are also related to parameters in Table 1. Therefore, for determining how relevant/efficient or not a treatment is, the disclosed system implicitly comprises variables/parameters such as cerebral blood rates, ROIs, and the activities performed by the patient, as claimed [Abstract | Paragraphs 40, 42, 46, 73, 83, 95, 140, 152-153, 156, 210, 212, 218, 223-225, 318, 320-321, 420, 505-506, 508, 512, 515, 517, 524-525]. Additionally, instant claim 1 does not specify how these variables are being used, thus Lisi’s disclosure is reading over the argued limitations.

Also, on page 9, Applicant further argues that Lisi “does not disclose that the assignments are performed or that the assignments performed are displayed”.
The Examiner respectfully disagrees. Claim 1 is not explicitly reciting that the assignments are being displayed but data items in a administrator’s preference (preferred order). This claim 1’s limitation is being interpreted as displaying the results of the examination, where said results comprise different types of parameters. That is, a report presented, for example, to a doctor showing the results, generated by a processor, of how efficient or relevant is a treatment for improving the patient’s mental health. Hence, Lisi is equivalent to the claimed limitations, as it discloses a machine learning processing system and method, which is processing the correlation matrix and the weighted sum of parameters [comprising the claimed items] in order to present a report to a doctor disclosing the relevancy of the treatment [Paragraph 420]. How the data is presented, as a person having ordinary skills in the art would recognize, is a matter of configuring the system according to administrator’s preference.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-4 and 6-12 have been amended. Thus, claims 1-12 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Application Publication No. 2014/0107494) in view of Lisi et al. (US Patent Application Publication No. 2021/0034912).

Regarding claim 1, Kato teaches a brain activity feature amount extraction method (Figs. 1, 16-17), comprising:
giving an assignment for triggering brain activity to a subject including a group of healthy persons and a group of non-healthy persons (brain activity is triggered for determining whether a patient is healthy or suffering a cognitive illness compared to a group of healthy and unhealthy people [abstract | Paragraphs 10-13, 157 | Table 1]);
measuring a change in a cerebral blood flow rate for each measurement region of the subject when the assignment is given to the subject (change in the hemoglobin/blood flow data rate is measured based on the assignment for the different analyzed regions [Paragraphs 10-13, 44]);
acquiring a feature amount relating to the change in the cerebral blood flow rate (characteristic amounts are acquired based on the blood flow rate, thus feature amounts [Paragraphs 10-11]);
calculating an index value [(it is then calculated values [NC, MCI, AD] that determine whether the method is effective or not, thus determining whether the patient is healthy or not, where this determination is based on a Bayesian classifier 33d [Fig. 1, 10] which uses the assignment, region, and characteristics [Paragraphs 133-137, 158]).
However, Kato does not explicitly mention:
a) serving as an index indicating effectiveness or non-effectiveness;
b) acquiring a plurality of data items in which the set of the assignment, the measurement region, and the feature amount is associated with the calculated index value;
c) acquiring a combination of the plurality of data items in order of higher effectiveness for discriminating whether the subject is a healthy person or a non-healthy person, among the plurality of data items on a basis of the calculated index value; and
d) displaying the combination of the plurality of acquired data items in order of higher effectiveness.
Lisi teaches, in a similar field of endeavor of medical systems, the following:
a) serving as an index indicating effectiveness or non-effectiveness (it is basically claimed the showing of effectiveness in the determination of health condition of patients with brain conditions. Hence, in the disclosed system [Figs. 5-6, 16-17, 35], for the determination of the wellness of the patients, indicators are estimated based on tasks, vital signs, and different examined regions [Abstract | Paragraphs 73, 153-154, 157-160 | Table 1]);
b) acquiring a plurality of data items in which the set of the assignment, the measurement region, and the feature amount is associated with the calculated index value (hence, as in Table 1, several data items are acquired together with the indicator for determining the wellness [Abstract | Paragraphs 73, 153-154, 157-160 | Table 1]);
c) acquiring a combination of the plurality of data items in order of higher effectiveness for discriminating whether the subject is a healthy person or a non-healthy person, among the plurality of data items on a basis of the calculated index value (the results, comprising the plurality of data items and indicators, are being ordered from the most reliable down to the less ones [Paragraph 159]. Additionally, Lisi discloses the correlation between correlation matrix and weighted sum of plurality of functional connectivity features, for determining whether a treatment is being efficient or not about the patient’s health condition [by generating a reward value equivalent to the claimed index value, as in Fig. 38]. Said correlation matrix at least comprises MRIs which comprises cerebral blood flow rates of the patient at moment of testing. Said weighted sum at least comprises regions of interest (ROIs) and activities performed by the patients, which are also related to parameters in Table 1. Therefore, for determining how relevant/efficient or not a treatment is, the disclosed system implicitly comprises variables/parameters such as cerebral blood rates, ROIs, and the activities performed by the patient, as claimed [Abstract | Paragraphs 40, 42, 46, 73, 83, 95, 140, 152-153, 156, 210, 212, 218, 223-225, 318, 320-321, 420, 505-506, 508, 512, 515, 517, 524-525]. Additionally, instant claim 1 does not specify how these variables are being used, thus Lisi’s disclosure is reading over the argued limitations); and
d) displaying the combination of the plurality of acquired data items in order of higher effectiveness (as in Fig. 1, display 38 shows the results as indicated, by Fig. 17 step S616, of the effectiveness of the determination of wellness of the patient, where a person having ordinary skills in the art would recognize that the order of showing would depend on a configuration of the system [Paragraph 420]. Additionally, claim 1 is not explicitly reciting that the assignments are being displayed but data items in a administrator’s preference (preferred order). This claim 1’s limitation is being interpreted as displaying the results of the examination, where said results comprise different types of parameters. That is, a report presented, for example, to a doctor showing the results, generated by a processor, of how efficient or relevant is a treatment for improving the patient’s mental health. Hence, Lisi is equivalent to the claimed limitations, as it discloses a machine learning processing system and method, which is processing the correlation matrix and the weighted sum of parameters [comprising the claimed items] in order to present a report to a doctor disclosing the relevancy of the treatment [Paragraph 420]. How the data is presented, as a person having ordinary skills in the art would recognize, is a matter of configuring the system according to administrator’s preference).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kato) by sorting results based on different type of data (as taught by Lisi) for the purpose of improving therapeutic interventions (Lisi – Paragraph 4).

Regarding claim 2, Lisi further teaches the brain activity feature amount extraction method according to claim 1, further comprising: creating a plurality of models with different numbers of the data items with respect to the displayed combination of the plurality of data items, and acquiring the number of the data items required to discriminate whether the subject is the healthy person or the non-healthy person on the basis of a correct answer rate of each of the plurality of created models (this claim basically relates to the inclusion of data for the creation of regression models for the determination of the wellness based on responses to the tasks. It is disclosed that, for the creation of models for period of time, responses from patients are considered, as shown in Fig. 37. Hence, a person having ordinary skills in the art would recognize that the models incorporate as much as data as possible for accurate results, for example, in the classifier data 3112 in Fig. 5 [Paragraphs 212, 217, 600]).

Regarding claim 3, Lisi further teaches the brain activity feature amount extraction method according to claim 2, wherein the step of acquiring the number of the data items further includes creating a plurality of regression models with different numbers of the plurality of data items, and acquiring the number of the data items required to discriminate whether the subject is the healthy person or the non-healthy person on the basis of a correct answer rate of each of the plurality of created regression models (hence, the model utilized is a regression model for the acquisition of data items for the determination of the wellness of the person [Paragraphs 212, 217, 600]).

Regarding claim 4, Lisi further teaches the brain activity feature amount extraction method according to claim 2, wherein the step of acquiring the number of the data items includes acquiring the number of the data items in which the correct answer rate is equal to or more than a predetermined threshold (percentage of the correct answers are considered for the effectiveness of the determination in the wellness of the user, thus a threshold value [Paragraph 600]).

Regarding claim 5, Lisi further teaches the brain activity feature amount extraction method according to claim 1, further comprising: rearranging the plurality of data items associated with the index value in order of higher effectiveness (since the effectiveness is sorted from the highest value, any of the items could be referenced in a desired order [Paragraph 159]).

Regarding claim 9, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of giving the assignment includes giving at least one of sensory stimulation, calculation, memory, imagination, and spatial cognition for the subject as the assignment to the subject ([Paragraph 62]).

Regarding claim 10, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of measuring the change in the cerebral blood flow rate includes, as the index of the change in the cerebral blood flow rate, measuring at least one of a change in an amount of oxygenated hemoglobin, a change in an amount of deoxygenated hemoglobin, and, a change in a total amount of hemoglobin that is a total amount of the amount of oxygenated hemoglobin and the amount of deoxygenated hemoglobin ([Paragraph 44]).

Regarding claim 11, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of measuring the change in the cerebral blood flow rate of each measurement region includes measuring a change in the cerebral blood flow rate for each measurement region set to a range including at least one of F3, F4, P3, and P4 of the international 10-20 method ([Paragraph 48]).

Regarding claim 12, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of measuring the change in the cerebral blood flow rate for each measurement region includes measuring the change in the cerebral blood flow rate for each measurement region by near-infrared spectroscopy ([Paragraph 35]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Application Publication No. 2014/0107494) in view of Lisi et al. (US Patent Application Publication No. 2021/0034912) and further in view of Addison et al. (US Patent Application Publication No. 2018/0338731).

Regarding claim 7, the combination of Kato and Lisi teaches all the limitations recited in claim 1.
However, the combination of Kato and Lisi does not explicitly mention:
wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring at least one of the area center of gravity of a region formed by a curved line showing the change in the cerebral blood flow rate in a period where the assignment is performed or a maximum value of a gradient in the curved line showing the change in the cerebral blood flow rate as the feature amount relating to the change in the cerebral blood flow rate.
Addison teaches, in a similar field of endeavor of medical systems, the following:
wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring at least one of the area center of gravity of a region formed by a curved line showing the change in the cerebral blood flow rate in a period where the assignment is performed or a maximum value of a gradient in the curved line showing the change in the cerebral blood flow rate as the feature amount relating to the change in the cerebral blood flow rate (in the illustrations of Fig. 2-3, the change in the cerebral blood flow rate is determined by the gradient in a curve line that covers impaired and intact areas of the brain [Paragraphs 34, 69]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kato) by sorting results based on different type of data (as taught by Lisi) by acquiring the feature amount from a curve line (as taught by Addison) for the purpose of implementing cerebral autoregulation (Addison – Paragraph 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Application Publication No. 2014/0107494) in view of Lisi et al. (US Patent Application Publication No. 2021/0034912) and further in view of Atsumori et al. (US Patent Application Publication No. 2014/0107439).

Regarding claim 8, the combination of Kato and Lisi teaches all the limitations recited in claim 1.
However, the combination of Kato and Lisi does not explicitly mention:
wherein the step of giving the assignment includes giving a plurality of the assignments with different difficulty degrees in the same assignment, and wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring a difference or a ratio of average values of the cerebral blood flow rates between periods in which the plurality of assignments with different difficulty degrees are performed as the feature amount.
Atsumori teaches, in a similar field of endeavor of medical systems, the following:
wherein the step of giving the assignment includes giving a plurality of the assignments with different difficulty degrees in the same assignment, and wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring a difference or a ratio of average values of the cerebral blood flow rates between periods in which the plurality of assignments with different difficulty degrees are performed as the feature amount (based on different levels of difficulty for tasks, average and standard deviation of blood flow rates between periods is determined [Paragraph 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kato) by sorting results based on different type of data (as taught by Lisi) by considering different levels of difficulty in the tasks (as taught by Atsumori) for the purpose of selectively determining patient’s wellness (Atsumori – Paragraph 5).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2022

/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633